 Case 1:19-cv-00165-JTN-SJB ECF No. 34 filed 12/06/19 PageID.191 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 EQUAL EMPLOYMENT OPPORTUNITY
 COMMISSION,

        Plaintiff,

 and
                                                                    Case No. 1:19-cv-165
 MELINDA L. CROOKE,
                                                                    HON. JANET T. NEFF
        Intervenor-Plaintiff,

 v.

 HERBRUCK POULTRY RANCH, INC.,

        Defendant.
 ____________________________/


                                   ORDER OF DISMISSAL

        Pending before the Court is the Motion for Dismissal of Intervenor Complaint with

Prejudice (ECF No. 33). The Court having reviewed the filing:

       IT IS HEREBY ORDERED that the Motion for Dismissal of Intervenor Complaint with

Prejudice (ECF No. 33) is GRANTED; the Intervenor Complaint is DISMISSED with prejudice,

and without the award of costs or fees to any party.

       This Order closes the case. The Court will retain jurisdiction to enforce any and all parts

of the Consent Decree (ECF No. 31).



Dated: December 6, 2019                                      /s/ Janet T. Neff
                                                            JANET T. NEFF
                                                            United States District Judge
